Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/1/2022 has been entered.
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered.  Applicant has argued that Jia does not disclose the limitations of amended claim 1.  Applicant has also argued that the organic layer includes a patterned surface and multiple protrusions protruding from the patterned surface is on one side of the organic layer away from the substrate.  This argument is respectfully found to be not persuasive because it is believed that the rejection of the last Office Action included the features of claim 1 before the present amendment, for example that the organic layer included a patterned surface and multiple protrusions protruding from the patterned surface and the patterned surface is on one side of the organic layer away from the substrate. For example, the layer 32 which is the organic layer with the protrusions (para. 0025) is away from the substrate.  In addition, in Fig. 5 and Fig. 6, the organic layer 32 is shown with further patterns which include protrusions (para. 0039-0040).  Applicant has amended claim 1 to include the features “comprising a light emitting layer and wherein the protrusions are arranged between the organic layer and the second inorganic layer.  Applicant has amended claim 7 to include comprising a light emitting layer Applicant  has  amended  claim 11 to include comprising a light emitting layer and wherein the protrusions are arranged between the organic layer and the second inorganic layer.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2008/0305360 A1)(“Han ‘360”) in view of Han et al (US 2005/0285510 A1)(“Han ‘510”).
Han discloses  display panel, as Han discloses an OLED device (para. 0032) including a substrate 11 including a light emitting layer 23 (para. 0032 and Fig. 1)
A thin film encapsulation on one side of the substrate 
The encapsulation includes 
A first inorganic layer on a side of the substrate, the inorganic layer may be titanium oxide (para. 0010 and Fig. 4B)
An organic layer on the inorganic layer, the organic layer may be acrylate (para. 0041 and Fig. 4B)
The organic layer includes a patterned surface and multiple protrusions protruding on one side of the organic layer away from the substrate, as Han discloses the organic and the inorganic layers meet at an intermixing region (para. 0032 and Fig. 4B), which is a disclosure of protrusions, as the intermixing region has at its boundary 31 a region in which the organic and inorganic material has a concentration gradient (para. 0045)
A second inorganic layer 35 on one side of the organic layer away from the first inorganic layer away from the substrate (para. 0045 and Fig. 4A)
A laminated film between the organic and the first inorganic layers, the patterned surface contacts the second inorganic layer, as Han discloses the organic layer 33 between two inorganic material layers (Fig. 4B)
The laminated film includes a dense layer and an interlayer , the dense layer on the first inorganic layer, one side attached to the dense layer, another side attached to the organic layer(para. 0051), as the dense layer is the layer 33 which is the intermixing region and the gradient layer is expected to be  less dense.  (para. 0066-0069).
Han ‘360 is silent with respect to the protrusions being on a side away from the substrate.
Han ‘510, in the same field of endeavor of material layers having desired refractive index (Abstract), discloses a laminated film between the organic layer and an interlayer,  the first inorganic layer, one side attached to the dense layer and another to the organic layer, as Han ‘510 discloses the protective or encapsulating layer 65 (Fig. 1 and para. 0034-0035)  includes  SiO2 or TiO2 (para. 0037) and has a patterned surface away from the substrate (Fig. 2A and para. 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the position of the IBAD material disclosed by Han ‘510  with the device disclosed by Han ‘360 in order to obtain the benefit of protection for the OLED disclosed by Han ‘360.
          Re claim 4:  Han ‘360 discloses TiO2 as the material of the dense layer, which is the layer 35 which includes an intermixing region 33 (Fig. 4B and para. 0065) as Han ‘360 discloses the material of the layer  (para. 0010 and Fig. 4B) includes TiO2.
             Re claim 5:  Han ‘360 discloses the material of the dense layer may be silicon nitride (para. 0042).
                               Re claim 6:   Han ‘360 discloses TiO2 as the material of the dense layer, which is the layer 35 which includes an intermixing region 33 (Fig. 4B and para. 0065) as Han ‘360 discloses the material of the layer  (para. 0010 and Fig. 4B) includes TiO2 and Han ‘360 discloses a thickness of the dense layer of  less than 200 nm   and a thickness of the interlayer of less than 150 nm , as Han ‘360 discloses the intermixing region 33 has a thickness of about 15 nm or less (para. 0048 and Han ‘360 discloses  the inorganic layer may be included (para. 0065), which is a disclosure that the inorganic layer is also less than 150 nm .  Han ‘150 discloses refractive index of greater than 1.6, as Han ‘150 discloses refractive index of 2.2-2.4 for TiO2 (Table 1, page 3).
Han discloses  display panel, as Han discloses an OLED device (para. 0032) including a substrate 11 including a light emitting layer 23 (para. 0032 and Fig. 1)
A thin film encapsulation on one side of the substrate 
The encapsulation includes 
A first inorganic layer on a side of the substrate, the inorganic layer may be titanium oxide (para. 0010 and Fig. 4B)
An organic layer on the inorganic layer, the organic layer may be acrylate (para. 0041 and Fig. 4B)
The organic layer includes a patterned surface and multiple protrusions protruding on one side of the organic layer away from the substrate, as Han discloses the organic and the inorganic layers meet at an intermixing region (para. 0032 and Fig. 4B), which is a disclosure of protrusions, as the intermixing region has at its boundary 31 a region in which the organic and inorganic material has a concentration gradient (para. 0045)
A second inorganic layer 35 on one side of the organic layer away from the first inorganic layer away from the substrate (para. 0045 and Fig. 4A)
A laminated film between the organic and the first inorganic layers, the patterned surface contacts the second inorganic layer, as Han discloses the organic layer 33 between two inorganic material layers (Fig. 4B)
The laminated film includes a dense layer and an interlayer , the dense layer on the first inorganic layer, one side attached to the dense layer, another side attached to the organic layer(para. 0051), as the dense layer is the layer 33 which is the intermixing region and the gradient layer is expected to be  less dense.  (para. 0066-0069).
Han ‘360 is silent with respect to the protrusions being on a side away from the substrate.
Han ‘510, in the same field of endeavor of material layers having desired refractive index (Abstract), discloses a laminated film between the organic layer and an interlayer,  the first inorganic layer, one side attached to the dense layer and another to the organic layer, as Han ‘510 discloses the protective or encapsulating layer 65 (Fig. 1 and para. 0034-0035)  includes  SiO2 or TiO2 (para. 0037) and has a patterned surface away from the substrate (Fig. 2A and para. 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the position of the IBAD material disclosed by Han ‘510  with the device disclosed by Han ‘360 in order to obtain the benefit of protection for the OLED disclosed by Han ‘360.
Re claim 7:
Han discloses a method of manufacturing a  display panel, as Han discloses an OLED device (para. 0032) including  providing a substrate 11 including a light emitting layer 23 (para. 0032 and Fig. 1)
A thin film encapsulation forming step on one side of the substrate (para. 0064)
The encapsulation includes 
A first inorganic layer on a side of the substrate, the inorganic layer may be titanium oxide (para. 0010 and Fig. 4B), the inorganic and organic layers are formed by IBAD deposition (para. 0044-0046)
An organic layer on the inorganic layer, the organic layer may be acrylate (para. 0041 and Fig. 4B)
The organic layer includes a patterned surface and multiple protrusions protruding on one side of the organic layer away from the substrate, as Han discloses the organic and the inorganic layers meet at an intermixing region (para. 0032 and Fig. 4B), which is a disclosure of protrusions, as the intermixing region has at its boundary 31 a region in which the organic and inorganic material has a concentration gradient (para. 0045)
A second inorganic layer 35 on one side of the organic layer away from the first inorganic layer away from the substrate (para. 0045 and Fig. 4A)
A laminated film between the organic and the first inorganic layers, the patterned surface contacts the second inorganic layer, as Han discloses the organic layer 33 between two inorganic material layers (Fig. 4B)
The laminated film includes a dense layer and an interlayer , the dense layer on the first inorganic layer, one side attached to the dense layer, another side attached to the organic layer(para. 0051), as the dense layer is the layer 33 which is the intermixing region and the gradient layer is expected to be  less dense.  (para. 0066-0069).
Han ‘360 is silent with respect to the protrusions being on a side away from the substrate.
Han ‘510, in the same field of endeavor of material layers having desired refractive index (Abstract), discloses a laminated film between the organic layer and an interlayer,  the first inorganic layer, one side attached to the dense layer and another to the organic layer, as Han ‘510 discloses the protective or encapsulating layer 65 (Fig. 1 and para. 0034-0035)  includes  SiO2 or TiO2 (para. 0037) and has a patterned surface away from the substrate (Fig. 2A and para. 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the position of the IBAD material disclosed by Han ‘510  with the device disclosed by Han ‘360 in order to obtain the benefit of protection for the OLED disclosed by Han ‘360.
             Re claim 12:  Han ‘360 discloses TiO2 as the material of the dense layer, which is the layer 35 which includes an intermixing region 33 (Fig. 4B and para. 0065) as Han ‘360 discloses the material of the layer  (para. 0010 and Fig. 4B) includes TiO2.
                       Re claim 13:  Han ‘360 discloses the material of the dense layer may be silicon nitride (para. 0042).
                               Re claim 14:  Han ‘360 discloses a thickness of the dense layer of  less than 200 nm            and a thickness of the interlayer of less than 150 nm , as Han ‘360 discloses the intermixing region 33 has a thickness of about 15 nm or less (para. 0048 and Han ‘360 discloses  the inorganic layer may be included (para. 0065), which is a disclosure that the inorganic layer is also less than 150 nm .  Han ‘150 discloses refractive index of greater than 1.6, as Han ‘150 discloses refractive index of 2.2-2.4 for TiO2 (Table 1, page 3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Han et al (US 2008/0305360 A1)(“Han ‘360”) in view of Han et al (US 2005/0285510 A1)(“Han ‘510”)   as applied to claim 7 above, and further in view of  Kim (US 2015/0303406 A1).
Han ‘360 in view of Han ‘510 discloses the limitations of claim 7 as stated above.  Han ‘360 in view of Han ‘510 is silent with respect to ALD.
             Kim, in the same field of endeavor of OLED manufacturing (Abstract), discloses ALD or IBAD may be used to deposit the encapsulating layers (para. 0141).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined ALD  as disclosed by Kim with the method disclosed by Han ‘360 in view of Han ‘510 because Kim discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895